Citation Nr: 0924396	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  04-35 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for hypertension with 
chest pain and a heart condition, to include as secondary to 
service-connected sarcoidosis. 

2.  Entitlement to service connection for a liver disability, 
to include as secondary to service-connected sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to 
February 1963.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Honolulu, Hawaii, 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2007, the Board remanded the case for additional 
development.  The case was returned to the Board, and in 
August 2008 it was again remanded for additional development 
as to the issues on the cover page.  The case has again been 
returned to the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  The competent medical evidence weighs against a finding 
that the Veteran has hypertension with chest pain and a heart 
condition related to his service or service-connected 
sarcoidosis.  

3.  While the Veteran has reported having a liver disability, 
there is no competent medical evidence that the Veteran has 
been diagnosed with a liver disability, and there is no 
medical evidence or opinion of a medical nexus between a 
claimed liver disability and the Veteran's military service 
or service-connected sarcoidosis.




CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension with 
chest pain and a heart condition are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a), 3.310 (2008).

2.  The criteria for service connection for a liver 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

The Board acknowledges that while some VCAA notice was 
provided prior to the initial AOJ decision on these matters, 
proper VCAA notice was not provided.  In a July 2005 post-
rating letter, the RO provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claim for a service connection both on a 
direct and secondary basis, what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  After issuance of the July 
2005 letter, and opportunity for the Veteran to respond, the 
September 2005, May 2008, and April 2009 supplemental 
statements of the case reflect readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The Board notes that the Veteran has not been provided 
specific notice regarding disability ratings and effective 
dates.  However, because the Board herein denies each claim 
for service connection, no disability rating or effective 
date is being, or will be, assigned.  Accordingly, there is 
no possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of multiple VA 
examinations.  Also of record and considered in connection 
with the appeal are the various statements provided by the 
Veteran and his representative.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

As regards the October 2008 VA heart examination conducted 
pursuant to the Board's August 2008 remand, the Board notes 
that, while the Board instructed that the examination was to 
be conducted by a cardiologist, it is unclear if the 
examination was, in fact, performed by a cardiologist.  The 
Board notes that the Court has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  In this case, the Board's 
instructions have been substantially complied with as a 
January 2009 addendum shows that the physician who examined 
the Veteran in February 2008 was a board certified 
cardiologist.  After a review of his note, the cardiologist 
again offered his opinion on the case.  Thus, an opinion by a 
cardiologist has been obtained.  The specifics of the 
examination reports will be discussed later in this opinion.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The Veteran asserts that he has a liver disability and 
hypertension with chest pain and a heart condition as a 
result of his active service in the United States Army.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for a "chronic disease," such as 
cardiovascular-renal disease, including hypertension, may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, service treatment records show no treatment for 
hypertension, or any heart disorders or liver disabilities.  
During service, the Veteran did complain of chest pains on 
one occasion in March 1957.  The impression at that time was 
myositis ("inflammation of a voluntary muscle" DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1216 (30th ed. 2003)).  The January 
1963 discharge examination shows normal clinical evaluations 
of the heart and abdomen and viscera.  Chest X-ray was 
negative.  The Veteran did report having had pain or pressure 
in the chest.  No diastolic blood pressure readings greater 
than 90 mm or systolic blood pressure readings greater than 
160 mm are noted during service.   

Heart

The Veteran filed a claim for benefits in August 1964, 
shortly after his separation from service.  He was afforded a 
VA examination in November 1964.  At that examination, he had 
no cardiac complaints, his blood pressure was 134 /84 and on 
chest X-ray his heart reportedly appeared normal.  

According to private medical records, sometime around April 
1987 the Veteran was started on medication for hypertension.  
The medication was to be tapered as the Veteran's blood 
pressure was in the 110/70 range.  An assessment of 
hypertension is shown in December 2000.  

During a November 2003 VA examination, the Veteran stated 
that he had had hypertension for 4 years.  December 2003 VA 
examinations show diagnoses of hypertension and coronary 
artery disease.  In July 2004 addendums to the examination 
reports, the examiner opined that hypertension and coronary 
artery disease were not related to or due to sarcoidosis; 
however, no rationale for these opinions was provided.  In a 
June 2005 report, the same examiner explained that chest 
pain, heart discomfort, hypertension, and coronary artery 
disease are not known complications of sarcoidosis.     

The Veteran was afforded a VA heart examination in November 
2007.  The diagnoses given were (1) first degree AV block 
with PACs and (2) arteriosclerotic heart disease based on 
EKG.  The examiner stated that both conditions started after 
discharge from service and were not related to military duty.  

The Veteran was then afforded another VA heart examination in 
February 2008.  During that examination, the Veteran reported 
episodes of upper and central chest "warmth" and 
"fatigue."  These episodes had been occurring with less 
frequency over the past 2 to 3 months.  It was noted that the 
Veteran was taking "Atenolol for hypertension (?)."  The 
only diagnosis given at that time was non-specific chest 
discomfort, atypical for cardiac disease.  The examiner, Dr. 
TS-who later reports show is a board certified 
cardiologist-noted that the sporadic nature, the 
discomfort's quality, lack of exertional symptoms and lack of 
true anginal symptoms made cardiac etiology of discomfort 
less likely.  Doctor TS felt further testing was not 
warranted, particularly as the symptoms were lessening in 
severity.  In an addendum, Dr. TS stated that the chest 
"warmth" and "fatigue" did not start during service and 
that the symptoms were very non-specific and could not be 
clearly attributed to sarcoidosis.  He explained that 
patients with sarcoidosis may have cardiac involvement, but 
"warmth" and "fatigue" would be a very unusual and 
unlikely manifestation of this disease.  

In January 2009 addendums, after review of his February 2008 
VA heart examination report and an October 2008 VA 
examination report, Dr. TS opined that hypertension and heart 
condition are not due to or aggravated by sarcoidosis.  He 
explained that the symptoms are not consistent with coronary 
artery disease / heart disease and that hypertension has not 
been established as a direct cause of sarcoid.  

The Veteran was afforded another VA examination in October 
2008.  The examiner repeated Dr. TS's diagnosis and opinion, 
and added that the Veteran's vague chest discomfort without 
evidence of coronary artery disease is not due to his 
military service or his sarcoidosis.  He explained that there 
was no documented history of cardiac disease, the Veteran had 
not been evaluated by a cardiologist in years, and his last 
treadmill stress test was stopped due to fatigue, not cardiac 
conditions.  The examiner also diagnosed essential 
hypertension and opined this was not due to military service 
or sarcoidosis.  

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied because 
the criteria for service connection for hypertension with 
chest pain and a heart condition are not met.  There is no 
competent medical evidence of hypertension or any heart 
disorder during service or for years afterwards.  The Board 
notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Moreover, the record simply fails to 
establish that any current hypertension, chest pain or heart 
conditions are medically related to any incident of service 
or to service-connected sarcoidosis.  

None of the medical records reflecting current diagnoses of 
hypertension, chest pain or heart conditions even suggests 
that there exists a medical nexus between any of these 
conditions and the Veteran's military service or service-
connected sarcoidosis, and neither the Veteran nor his 
representative has presented or identified any such existing 
medical opinion.  

In fact, the medical opinions offered are overwhelmingly 
against the claim.  In a June 2005 report, a physician who 
examined the Veteran explained that chest pain, heart 
discomfort, hypertension, and coronary artery disease are not 
known complications of sarcoidosis.  After the Veteran was 
diagnosed with first degree AV block with PACs and 
arteriosclerotic heart disease in November 2007, an examiner 
commented that both conditions started after discharge from 
service and were not related to military duty.  In February 
2008, a board certified cardiologist opined that the 
Veteran's complaints of chest warmth and fatigue did not 
start during service and could not clearly be attributed to 
sarcoidosis.  He explained these symptoms would be a very 
unusual and unlikely manifestation of sarcoidosis.  Later, 
the cardiologist opined that hypertension and heart condition 
were not due to or aggravated by sarcoidosis.  Similar 
opinions were offered by an examiner in October 2008 and the 
opinion was reiterated by the cardiologist in January 2009.  

As the preponderance of the evidence is against a finding 
that the Veteran has any current hypertension, chest pain and 
heart condition related to service or service-connected 
sarcoidosis, the claim must be denied.  

Liver

During a November 2003 VA examination, the Veteran stated 
that he was told by a doctor about 10 years ago that he had 
an enlarged liver.  In December 2003, a VA examiner observed 
that an enlarged liver was not found on examination.  

The Veteran was afforded a VA liver, gall bladder, and 
pancreas examination in November 2007; during that 
examination stated that he was told in the 1970s that he had 
an enlarged liver.  The examiner reported that no liver 
problems were detected on examination.  Examination of the 
abdomen reportedly showed no organomegaly and the liver was 8 
cm at MCL.  

A January 2008 VA joints examination report showed a 
diagnosis of hepatomegaly ("enlargement of the liver" 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 839 (30th ed. 2003)).  
Etiology of hepatomegaly was unclear and the examiner stated 
that the Veteran would need a GI evaluation to determine if 
hepatomegaly was due to sarcoidosis or not.

The Veteran was afforded another VA examination in October 
2008.  During the examination, he again stated that he was 
told by a physician in the 1970s that he had an enlarged 
liver.  Since that time, he had not undergone any liver 
evaluation, was on no medication for his liver and had no 
history of hepatitis.  After physical examination and review 
of available lab results (blood and serum), the examiner's 
diagnosis was "Normal liver exam with normal liver function 
tests; no evidence of hepatomegaly or liver disease - CT of 
liver pending."  The examiner was not able to obtain a CT 
(computed tomography) scan of the abdomen as the Veteran was 
undergoing radiation treatment.  The examiner then entered an 
addendum stating that with normal liver function tests and 
normal physical examination, sarcoidosis of the liver is 
unlikely.          

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied because 
there is no credible evidence that the Veteran actually has a 
liver disability.  

No diagnosed liver disability is shown in the medical 
evidence of record, and neither the Veteran nor his 
representative have presented or identified any existing 
medical evidence showing a diagnosis of a liver disability.  
As described above, multiple examinations have revealed no 
evidence of any liver disability.  The Board recognizes that 
in January 2008, after a joints examination, an examiner did 
note hepatomegaly in her conclusions.  It is unclear how this 
conclusion was reached as the description of the physical 
examination does not indicate any measuring or testing 
related to the liver.  As such, the conclusion listing 
hepatomegaly is of little value.  Moreover, a few months 
prior to that examination the size of the liver was measured 
by a VA examiner who then indicated that the liver was not 
enlarged.  Examinations after January 2008 also found no 
liver disability or hepatomegaly.  For these reasons, the 
Board finds that no current liver disability is shown.     

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, medical 
evidence does not establish a current disability upon which 
to predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  In 
the instant case, the claim for service connection for a 
liver disability must be denied because the first essential 
criterion for a grant of service connection-evidence of a 
current disability upon which to predicate a grant of service 
connection-has not been met.

The Board recognizes that the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Even if the Board 
accepted the single report of hepatomegaly at the January 
2008 VA joints examination as evidence of a current 
disability, service connection still would not be warranted.  
The examiner who noted hepatomegaly did not indicate that 
there exists a medical nexus between the noted hepatomegaly 
and the Veteran's military service or service-connected 
sarcoidosis.  Instead, the examiner stated that etiology was 
unclear.  Neither the Veteran nor his representative has 
presented or identified any existing medical opinion relating 
the single finding of hepatomegaly to service or sarcoidosis.  

Both Claims

In addition to the medical evidence, in adjudicating these 
claims, the Board has considered the assertions of the 
Veteran and his representative; however, none of this 
evidence provides a basis for allowance of the claims.  As 
indicated above, the claims turn on the medical matters of 
current disability (a medical diagnosis) and whether there 
exists a relationship between the disabilities for which 
service connection is sought and either service or service-
connected disability (a medical nexus), matters within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for a liver disability and 
hypertension with chest pain and a heart condition must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension with chest pain and a 
heart condition is denied. 

Service connection for a liver disability is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


